719 F.2d 1
Maureen HAMILTON, Administratrix of the Estate of John B.Hamilton, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 83-1358.
United States Court of Appeals,First Circuit.
Argued Sept. 16, 1983.Decided Sept. 22, 1983.

Raymond J. Kenney, Jr., with whom Martin, Magnuson, McCarthy and Kenney was on brief, for plaintiff, appellant.
Marianne B. Bowler, Asst. U.S. Atty., with whom William F. Weld, U.S. Atty., was on brief, for defendant, appellee.
Before BOWNES, Circuit Judge, ALDRICH and COWEN*, Senior Circuit Judges.
PER CURIAM.


1
We agree with the district court, 564 F.Supp. 1146, that the Feres doctrine bars this action.  Under the facts, we cannot recognize a duty to follow up because this would mean creating continuous onsets of new causes of action extending beyond the period of active service.


2
Affirmed.



*
 Of the Federal Circuit, sitting by designation